ON APPLICATION to file second motion for rehearing.
MORROW, Presiding Judge.
In the request that the court consider his second motion for rehearing, appellant assails the soundness of the conclusion reached in the motion for rehearing that there was no variance available to the appellant growing out of the fact that in the indictment charging him with an offense in Kleberg county it was stated that the indictment was returned to the District Court of that county; it appearing that he was tried in the Criminal District Court of said county. We are constrained to adhere to the conclusion stated in the original opinion and in the opinion on motion for rehearing. We will add, however, that in the Revised Civil Statutes, 1925, vol. 1, p. 89, sub. 28 (art. 199), there is provision for the continuation of the Criminal District Court for the counties of Nueces, Kleberg, Kenedy, Willacy and Cameron, “which shall have and exercise all of the criminal jurisdiction now vested in and exercised by the district court of the Twenty-eighth Judicial District of Texas.” This act also provides that the District Court of the 28th Judicial District, composed of the counties of Nueces, Kleberg, and Kenedy, and the District Court of the 103rd Judicial District, composed on the counties of Willacy and Cameron, shall cease to exercise criminal jurisdiction in either of the counties mentioned.
For the reasons stated in the previous opinions, the record calls for an affirmance of the judgment.- However, the legislative provisions mentioned above are not regarded as of weight against the result of the appeal heretofore declared for the reason that it is understood that under article 5, section 8, Constitution of Texas, there is conferred upon the district *21court jurisdiction of criminal cases in the following words:
“The district court shall have original jurisdiction in all criminal cases of the grade of felony.”
The conceded power of the Legislature to create other courts having jurisdiction in criminal cases of the grade of felony has not been construed to strip the district courts created under the Constitution of the inherent jurisdiction to try cases of the grade of felony. Throwing some light upon the subject is the case of Hull v. State, 50 Texas Crim. Rep., 607.
From the case of Ex parte Coombs, 38 Texas Crim. Rep., 648 (page 663), the following quotation is taken: “Wherever the Constitution vests judicial power, it must so remain, and the Legislature has no right to invade it or suspend it, unless express authority is given in that instrument. The Legislature has no authority to change the organization of the judicial system, nor can that body, under the guise of creating 'other courts devest the district court or the justices of the peace courts of their constitutional jurisdiction.”
The application to file a Second Motion for Rehearing is denied.

Denied.